COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ROBERT ALAN COPPRELL,                           )                     No. 08-04-00338-CR
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                        143rd District Court
)
THE STATE OF TEXAS,                                   )                     of Ward County, Texas
)
                                    Appellee.                          )                   (TC# 00-03-04295-CRW)

O P I N I O N

            Robert Alan Copprell appeals his conviction for aggravated robbery.  Appellant waived his
right to a jury trial and entered a plea of guilty before the trial court.  The trial court found Appellant
guilty and sentenced him to ten years confinement, suspended the sentence and placed Appellant on
ten years community supervision.  The State filed a motion to revoke Appellant’s community
supervision providing that Appellant had violated the terms of his community supervision. 
Following a hearing at which Appellant pled not true to the allegations, the trial court found the
allegations true in part, adjudicated Appellant’s guilt, and assessed punishment at eight years in the
Texas Department of Corrections Institutional Division.  We affirm.
FRIVOLOUS APPEAL
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            The record reflects that Appellant was admonished of the consequences of his guilty plea. 
Appellant made a judicial confession admitting his guilt.  We have carefully reviewed the record and
counsel’s brief and agree that the appeal is wholly frivolous and without merit.  Further, we find
nothing in the record that might arguably support the appeal.  The judgment is affirmed.


August 16, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)